Citation Nr: 0822710	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bilateral calcified pleural plaquing, resultant 
from exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
February 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

The veteran's case was advanced on the docket due to his 
advanced age via motion dated March 2007.

When this matter was initially before the Board in March 
2007, the Board denied the veteran's claim of entitlement to 
an initial disability rating in excess of 30 percent for 
bilateral calcified pleural plaquing, resultant from exposure 
to asbestos.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a May 2008 order, granted the parties' 
April 2008 joint motion for remand, vacating the Board's 
March 2007 decision and remanding the case for compliance 
with the terms of the joint motion.  In the joint motion, the 
parties agreed that in the March 2007 decision, the Board 
failed to discuss how a VA Compensation and Pension (C&P) 
examination report, signed by a physician's assistant and 
showing no sign of having been transmitted by Compensation 
and Pension Record Interchange (CAPRI), can be adequate for 
rating purposes.

In a written statement, dated in June 2008, the veteran's 
representative raised the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The veteran seeks entitlement to an initial disability rating 
in excess of 30 percent for bilateral calcified pleural 
plaquing, resultant from exposure to asbestos.

In reviewing the record, the Board notes that the veteran was 
last afforded a VA C&P examination for his service-connected 
bilateral calcified pleural plaquing, resultant from exposure 
to asbestos, in September 2004, nearly four years ago.  Given 
the long duration of time since the VA C&P examination, the 
Board is concerned that it no longer provides an accurate 
picture of the veteran's current degree of disability.  
Therefore, the claim must be remanded for a current VA C&P 
pulmonary examination regarding the above disorder to be 
performed.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran, by way of his representative, submitted new 
evidence in the form of a statement regarding his pulmonary 
symptoms and their impact on his daily activities and a 
February 2008 pulmonary function test conducted by Pulmonary 
Associates in Las Vegas, Nevada.  This evidence was received 
without a waiver of consideration by the agency of original 
jurisdiction, the RO.  The RO has not readjudicated the 
issues in light of the new evidence and has not issued a 
supplemental statement of the case (SSOC) subsequent to its 
receipt.

As a result of the foregoing, the Board cannot consider 
additional evidence without first remanding the case to the 
RO for initial consideration.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. §§ 19.37, 20.1304 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
examined by a pulmonologist to determine 
the current status of his service-
connected bilateral calcified pleural 
plaquing, resultant from exposure to 
asbestos.  The claims folder and a copy 
of this remand must be provided to the 
examiner and reviewed in conjunction with 
the examination.  The examiner must 
indicate in the examination reports that 
such a review occurred.  All indicated 
studies, tests and evaluations deemed 
necessary by the examiners, including 
pulmonary function tests, should be 
performed.

2.  The RO should readjudicate the claims 
on appeal in light of all pertinent 
evidence (to include that submitted 
directly to the Board) and all pertinent 
legal authority then in effect and issue 
the veteran and his representative a 
SSOC.  After allowing an appropriate time 
for response, if the claim remains 
denied, the claim should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


